Per Ouriam.
Suit upon a note. Answer, that the note was given in consideration that the plaintiff, who carried on a machine shop, had repaired, and would further repair, a threshing machine, no time being fixed therefor; and that he had failed and refused to make such further repairs, though often requested.
This answer does not show a breach of the plaintiff’s promise to repair the machine. The place of making the repairs would be the shop of the plaintiff. It would devolve upon the defendant to place the machine at the shop, and *227request the repairs, before the plaintiff would be bound to act. The promises were, as the case stood, independent. 12 Ind. 273.
J. F. Gardner, for the appellant.
Uelson Tnisler, for the appellee.
The judgment is affirmed, with 1 per cent, damages arid costs.